      2:20-cv-04014-DCN               Date Filed 11/17/20              Entry Number 1-1                         Page 1 of 6




                                                                                                                                           ELECTRONICALLY FILED - 2020 Nov 12 4:09 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004775
STATE OF SOUTH CAROLINA                                    )       IN THE COURT OF COMMON PLEAS
                                                           )       NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                                       )       CASE NUMBER: 2020-CP-10-4775
                                                           )
ROBERT HOLMES,                                             )

                                                                                                                                A
                                                           )
                            Plaintiff,                     )       PROOF OF SERVICE
                                                           )
vs.                                                        )
                                                           )
MAERSK A/S, Co.,                                           )
                                                           )
                            Defendant.                     )
                                                           )

      The attached Domestic Return Receipt represents Proof of Service of the Summons and
Complaint upon Defendant in the above captioned action on November 5, 2020.




          SENDER: COMPLETE THIS SECTION                          COMPLETE THIS SECTION ON DELIVERY

          ■   Complete items 1, 2, and 3.                        A. Signature
          ■   Print your name and address on the reverse         X     LIMC.11ot                                      □ Agent
              so that we can return the card to you.                                                                  □ Addressee
          ■   Attach this card to the back of the mailplece,                       y (Printed Name)
              or on the front If space permits.
                                                                 D. Is delivery address different from Item ? D Yes
                                                                    If YES, enter delivery address below:     □ No




                                                               3. Service Type                            □ Priority Mall Express®    ,
                                                               □ Adult Signature                          □ Registered Mall™           '
                                                               D Mull Signature Restrtctect Delivery      D Re~lstered Mail Restrteted
                                                               l!!l"certified Mall®                         Delivery
                                                               D Certified_ Mall Restricted Delivery     .□ Retur11 Receipt for
         - - - -- - - -- - - - - ----1                         □ Collect on Delivery                        Merchandise
                                                               D Collect on Delivery Restricted Delivery D Signature Confirmation™
                                                               □ Insured Mall                             □ Signature Confirmation
                                                               □ 1ge~~~sia11     Restricted Delivery        Restricted Delivery

                                                                                                       Domestic Return Receipt




                                                       Page 1 of 1
     2:20-cv-04014-DCN          Date Filed 11/17/20       Entry Number 1-1       Page 2 of 6




                                                                                                       ELECTRONICALLY FILED - 2020 Oct 29 4:52 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004775
STATE OF SOUTH CAROLINA             )                IN THE COURT OF COMMON PLEAS
                                    )                NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                )                CASE NUMBER: 2020-CP-10-
                                    )
ROBERT HOLMES,                      )
                                    )
                  Plaintiff,        )                        SUMMONS
                                    )
vs.                                 )
                                    )
MAERSK A/S, Co.,                    )
                                    )
                  Defendant.        )
___________________________________ )

       TO:     THE DEFENDANT ABOVE-NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,

a copy of which is herewith served upon you, and to serve a copy of your answer to said Complaint

on the subscribed at the law office at 147 Wappoo Creek Drive, Suite 202, Charleston, South

Carolina   29412, within thirty (30) days after the service hereof, exclusive of the day of such

service; and, if you fail to answer the Complaint within the time aforesaid, the Plaintiff in this

action will apply to the Court for the relief demanded in the Complaint, including the rendering of

judgment by default against you.

       If the within pleadings were served upon you by certified mail, then in that event, a copy

of your Answer to said Complaint shall be received by said attorney within thirty-five (35) days

after the service thereof, exclusive of the day of such service, as provided by Rule 6, of the South

Carolina Rules of Civil Procedure.

       YOU ARE HEREBY GIVEN FURTHER NOTICE that if you fail to answer, appear or

defend said Complaint required by this Summons within said time allowed under Rule 6, of the

South Carolina Rules of Civil Procedure, judgment by default will be rendered against you for the

relief demanded in said Complaint.

                                            Page 1 of 5
     2:20-cv-04014-DCN       Date Filed 11/17/20     Entry Number 1-1   Page 3 of 6




                                                                                       ELECTRONICALLY FILED - 2020 Oct 29 4:52 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004775
                                                QUERY SAUTTER & ASSOCIATES, LLC



                                                /s/ Michael H. Ellis
                                                ____________________________________
                                                Michael Ellis, 101524
                                                mellis@qlawsc.com
                                                147 Wappoo Creek Drive, Suite 202
                                                Charleston, South Carolina 29412
                                                Telephone: 843.795.9500
                                                Facsimile: 843.762.1500
Date:10/29/20
Charleston, South Carolina




                                       Page 2 of 5
     2:20-cv-04014-DCN         Date Filed 11/17/20       Entry Number 1-1      Page 4 of 6




                                                                                                     ELECTRONICALLY FILED - 2020 Oct 29 4:52 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004775
STATE OF SOUTH CAROLINA             )                 IN THE COURT OF COMMON PLEAS
                                    )                 NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                )                 CASE NUMBER: 2020-CP-10-
                                    )
ROBERT HOLMES,                      )
                                    )
                  Plaintiff,        )                       COMPLAINT
                                    )
vs.                                 )
                                    )
MAERSK A/S, Co.,                    )
                                    )
                  Defendant.        )
___________________________________ )

       NOW COMES Plaintiff, Robert Holmes, by and through his undersigned counsel,

complaining of the above-named Defendant as follows:

                                   Parties and Jurisdiction

   1. Plaintiff is a resident of Charleston County, South Carolina.

   2. Defendant Maersk A/S, Co. (hereinafter “Maersk”) is a foreign corporation regularly

       conducting business in Charleston County, South Carolina.

   3. All transactions and occurrences giving rise to this action occurred in Charleston County,

       South Carolina.

   4. This Court has jurisdiction over the parties and subject matter and venue is proper.

                                              Facts

   5. Plaintiff is a longshoreman at the Wando Terminal in Charleston Harbor, South Carolina.

   6. Plaintiff is a refrigerator mechanic whose job duties require the maintenance and inspection

       of refrigerated containers coming in and out of Charleston Harbor.

   7. On the morning of October 30, 2017, Plaintiff was required to enter the hold of the MSC

       Kingston to access a refrigerated container.




                                           Page 3 of 5
 2:20-cv-04014-DCN           Date Filed 11/17/20       Entry Number 1-1       Page 5 of 6




                                                                                                     ELECTRONICALLY FILED - 2020 Oct 29 4:52 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004775
8. The MSC Kingston is a vessel that was chartered by Defendant Maersk on October 30,

   2017.

9. While within the holds of the MSC Kingston, Plaintiff began to feel lightheaded and short

   of breath.

10. Plaintiff immediately began to exit the hold and feared that he would pass out prior to

   making it to the deck.

11. Plaintiff was ambulanced to the hospital having suffered chemical burns to his lungs.

12. It was subsequently discovered that Defendant improperly stored materials within the hold

   of the ship that resulted in a build up of caustic fumes that caused Plaintiff’s injuries.

13. Based upon information and belief, the improperly stored materials were cured cow hides.

14. Plaintiff has endured medical treatment for his physical injuries and psychiatric treatment

   for his resulting phobia and/or post-traumatic stress disorder that prevents him from

   performing his ship board work duties.

15. Plaintiff has suffered lost wages, pain and suffering, medical bills, and emotional distress.

                                For A First Cause of Action
                          (Negligence/Gross Negligence/Recklessness)

16. Plaintiff reiterates paragraphs 1-15 above as if stated forth here in verbatim.

17. As the charterer of the boat, Defendant owed to Plaintiff a duty to operate the boat in a safe

   and reasonable manner including but not limited to the proper storage of the materials being

   shipped.

18. Defendant breached that duty by operating the boat in a manner that resulted in Plaintiff

   being exposed to the accumulation of caustic fumes within the hold resulting in physical

   and mental injuries.




                                         Page 4 of 5
     2:20-cv-04014-DCN          Date Filed 11/17/20       Entry Number 1-1       Page 6 of 6




                                                                                                       ELECTRONICALLY FILED - 2020 Oct 29 4:52 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004775
   19. Defendant’s actions evidence a willful and wanton disregard of human health and safety

       and a conscious disregard of due care.

   20. As a result of Defendant’s Negligence/Gross Negligence/Recklessness, Plaintiff has

       suffered damages including but not limited to medical bills, lost wages, pain and suffering,

       and loss of enjoyment of life.

   21. Plaintiff is entitled to punitive damages.

   WHEREFORE, Plaintiff prays for the following relief:

       (a) That the Plaintiff be awarded an appropriate sum to compensate for his injuries and

          damages;

       (b) That the Plaintiff be awarded reasonable attorneys’ fees and litigation expenses; and

       (c) Judgment be entered in favor of Plaintiff and against Defendants;

       (d) All costs of Court be cast upon Defendants; and

       (e) Plaintiffs be awarded such other and further relief as this Court deems just, proper, and

          equitable.

                                                     QUERY SAUTTER & ASSOCIATES, LLC



                                                     /s/ Michael H. Ellis
                                                     ____________________________________
                                                     Michael Ellis, 101524
                                                     mellis@qlawsc.com
                                                     147 Wappoo Creek Drive, Suite 202
                                                     Charleston, South Carolina 29412
                                                     Telephone: 843.795.9500
                                                     Facsimile: 843.762.1500
Date:10/29/20
Charleston, South Carolina




                                            Page 5 of 5
